     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

 AD ASTRA RECOVERY SERVICES, INC.,

        Plaintiff,

        v.                                                 Case No. 18-1145-JWB-ADM

 JOHN CLIFFORD HEATH, ET AL.,

        Defendants.



                               MEMORANDUM AND ORDER

       This matter comes before the court on Defendants’ Motion Seeking Attorneys’ Fees. (ECF

No. 212.)    After multiple discovery conferences and deficient supplemental interrogatory

responses, defendants filed a motion to compel a sufficient response to a single interrogatory,

which the court granted in full. See Ad Astra Recovery Servs., Inc. v. Heath, No. 18-1145-JWB-

ADM, 2020 WL 3034810, at *1 (D. Kan. June 5, 2020). Defendants now seek an award attorneys’

fees for time spent on the motion to compel and on this motion for fees.

       For the reasons explained below, plaintiff’s conduct on this discovery dispute was

unreasonable and legally unsupported. Defendants conferred with plaintiff in good faith on

multiple occasions to attempt to obtain the information without court involvement. Even after the

court became involved through multiple discovery conferences, plaintiff refused to simply provide

a responsive answer to the interrogatory, instead forcing the matter to motion practice and taking

positions that were not substantially justified. Even in response to this motion for fees, plaintiff

does not justify its positions on the motion to compel. Instead, plaintiff points a relevance

objection that it lodged in response to the initial interrogatory but later removed and abandoned by

the time the court ruled on the motion to compel. Plaintiff also argues the court should not award
         Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 2 of 16




fees in connection with this motion because plaintiff previously prevailed in large part on other

discovery motions where the court did not award fees. This argument is frivolous. Plaintiff’s

conduct on this discovery motion is the exact conduct that the FED. R. CIV. P. 37(a)(5)’s fee-

shifting provision was designed to curb. These tactics run up costs for litigants and waste time

and resources. The court gave plaintiff every opportunity and incentive to provide a sufficient

interrogatory response without triggering the costs associated with formal motion practice. For

these reasons, explained in more detail below, the court grants defendants’ motion insofar as the

court will award attorneys’ fees. However, the court denies the motion insofar as the court will

reduce the award to account for prevailing market rates in this district.

I.        BACKGROUND

          Plaintiff Ad Astra Recovery Services, Inc. (“Ad Astra”) is a debt collector and credit

agency that alleges defendants “engaged in a fraudulent credit-repair scheme designed to bombard

debt collectors with false credit dispute letters with the intention of deceiving debt collectors . . .

and frustrating their efforts to collect legitimate debts.” (Am. Compl. ¶ 3 (ECF No. 120).) Ad

Astra asserts claims under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18

U.S.C. §§1962(c) and (d), and a Kansas common law fraud claim.1 Ad Astra has named as

defendants: (1) the law firm, John C. Heath, Attorney at Law, PLLC d/b/a Lexington Law

(“Lexington Law”); (2) certain attorneys with the firm: John Clifford Heath, Kevin Jones, Adam

C. Fullman; (3) other related corporate entities that Ad Astra alleges directed and/or participated

in the scheme: Progrexion Holdings, Inc.; Progrexion Teleservices, Inc.; PGX Holdings, Inc.;




     Ad Astra also pleaded a claim for tortious interference with contractual relationships, but Ad
     1

Astra informed the court during the pretrial conference that it intends to abandon that claim.
                                                  2
     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 3 of 16




Progrexion ASG, Inc.; Progrexion Marketing, Inc.; Progrexion IP, Inc.; and (4) Jeffrey R. Johnson,

CEO of the Progrexion entities (collectively “defendants”).

        Relatively early in discovery, the parties agreed to limit the scope of certain requests for

production (“RFPs”) seeking communications between the defendant law firm and its consumer

clients because full compliance would require production of records from more than 14,000 of the

firm’s clients. The parties agreed that the firm could produce responsive documents from a

sampling of clients, capped at 100, with Ad Astra selecting the clients in increments of 50. (ECF

No. 54.) Defendants later became concerned that the list was not a representative sample of

Lexington Law’s client base but that Ad Astra intended to argue that it was. (ECF No. 192-2, at

4-5.) Defense counsel emailed Ad Astra’s counsel to ask about the manner of selection. (Id.) Ad

Astra’s counsel dismissed these inquiries by responding, “We are done responding to this fiction.”

(Id. at 2.)

        On January 28, 2020, defendants served Interrogatory No. 1. It asked Ad Astra to: “Explain

in detail the process used by Ad Astra to select the list of fifty consumers included on the list

produced by Ad Astra titled ‘Random Sampling of Lexington Law Consumers in accordance with

May 31, 2019 Order.’” (ECF No. 192-3, at 7.) Ad Astra’s initial response incorporated its general

objections, asserted a relevance objection, and provided a non-responsive answer. (ECF No. 192-

3, at 3-4.) During a discovery conference with the court on March 24, defendants raised the issue

of Ad Astra’s deficient interrogatory response. Defendants explained that they were concerned

that Ad Astra would attempt to present the documents as being from a random or representative

sampling of Lexington Law’s client base, but defendants had no way to test that assertion because

they did not know how Ad Astra selected the names. The court asked Ad Astra what objection

Ad Astra lodged to the interrogatory that it continued to maintain, to which Ad Astra responded



                                                 3
     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 4 of 16




that it asserted a relevance objection. (ECF No. 192-5, at 31-32.) The court did not issue any

substantive ruling but told the parties that, based on their arguments, the interrogatory appeared to

seek relevant information. (Id. at 34.) At that point, Ad Astra agreed to supplement its response.

(Id. at 36.)

        Ad Astra served an amended response on April 3. The amended response removed the

relevance objection and Ad Astra’s incorporation of its general objections, and the amended

response did not assert any further objections. It stated only that Ad Astra attempted to select 50

consumers from a client list that Lexington Law had produced, but Ad Astra believed the client

list was inaccurate so “Ad Astra compiled a list of 50 consumers who Ad Astra had reason to

believe had used Lexington Law’s services at some point in time.” (ECF No. 192-6, at 3-4.)

        During another discovery conference with the court on April 24, defendants again raised

issues relating to deficiencies in Ad Astra’s amended response. The court agreed that the response

did not provide the substantive information sought by the interrogatory and included much non-

responsive verbiage. On April 28, Ad Astra served another supplemental response—again,

without asserting any further objections. The second amended response spans over 3 pages (ECF

No. 192-8, at 3-6) and, as explained in the court’s underlying order, is largely non-responsive and

evasive. The supplemental response still contained the same problematic language the court had

earlier noted during the discovery conference. Following this response, the parties exchanged

follow-up emails. (ECF No. 192-9, at 2-3.) Ad Astra’s counsel provided answers to several

questions but refused to respond to certain questions on the grounds that they called for the

disclosure of attorney-client privileged information. (ECF No. 192-10, at 3; ECF No. 196-4, at 1-

3; ECF No. 192-11, at 2.)




                                                 4
     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 5 of 16




       Defendants then moved to compel, asserting the second amended response did not provide

a complete answer and that the selection of the 50 consumers is not attorney-client privileged, and

argued the motion at a hearing on May 29. The court ultimately granted the motion to compel,

finding Ad Astra’s interrogatory response was insufficient—both because it contained

nonresponsive and argumentative language and because it omitted key details about its selection

process. See Ad Astra, 2020 WL 3034810. Because Ad Astra did not timely assert any attorney-

client privilege or work-product objection to the interrogatory, the court also found that Ad Astra

waived any objection it may have had and that there was not good cause to excuse the failure by

allowing Ad Astra to belatedly assert objections that should have been apparent from the outset.

Id. at *6-*7. The court also found that Ad Astra’s follow-up emails to the court were insufficient

to retract Ad Astra’s position of representativness because Ad Astra apparently still planned to

argue the consumer files are representative in some fashion, whether “representative in the

colloquial sense,” as part of a “pattern of misconduct,” or some variation thereof. Id. at *7.

Therefore, Ad Astra waived any privilege by putting its file-selection process at issue. Id.

       Because the court granted the motion in full, FED. R. CIV. P. 37(a)(5)(A) required

consideration of whether to award defendants their fees incurred in bringing the motion. Id. at *9.

The court directed the parties to confer to determine if they could reach agreement on the issue of

fees but noted that the current record favored an award of fees. The court specifically pointed to

“Ad Astra’s initially dismissive (‘We are done responding to this fiction.’) and hide-the-ball

tactics; its intransigence in unnecessarily dragging out a substantive response for months in

disregard of the court’s repeated admonitions that it should simply answer the interrogatory; its

largely non-responsive, evasive, and argumentative second amended interrogatory response; and

its gamesmanship with privilege[.]” Id.



                                                 5
      Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 6 of 16




       During the parties’ meet-and-confer efforts regarding fees, defendants initially sought

$20,000, representing “a conservative and discounted portion of the attorneys’ fees” defendants

had incurred in the hopes that the offer would avoid motion practice. (ECF No. 213, at 3.) Ad

Astra refused to pay any portion of the fees. So Defendants PGX Holdings, Inc., Progrexion ASG,

Progrexion Marketing, Inc., Progrexion IP, Inc., and Jeffrey R. Johnson (collectively

“Progrexion”) filed this motion seeking an award of fees in the amount of $25,000. Progrexion

explains that 6 attorneys spent 43 hours researching, drafting, and arguing the motion, including:

(1) a senior partner billing at $1,110 per hour; (2) a junior partner billing at $895 per hour; (3) a

senior associate billing at $775 per hour; and (4) three junior associates, each billing at $580 per

hour. Altogether, the hours billed by these attorneys amounts to $30,703.50. (ECF No. 213-1, at

4.) Progrexion reduced this amount, seeking fees for time expended by only 2 of the 6 attorneys—

the senior partner and one of the junior associates. (Id.) Progrexion also omitted time entries for

internal communications regarding the motion, bringing the total hours expended from 43 to 29.5

and reducing fees to $20,582, which Progrexion rounded down to $20,000. (Id.) Progrexion states

it requested a discounted amount to avoid formal briefing on another motion. (Id.) But because

its conference efforts have not succeeded, Progrexion now seeks additional fees in the amount of

$5,000 for bringing this motion. (Id.) It estimates that the actual fees incurred in researching and

drafting this motion will amount to $18,870, based on a projected total of 28.5 hours. (Id.)

II.    AD ASTRA’S POSITION WAS NOT SUBSTANTIALLY JUSTIFIED, AND
       OTHER CIRCUMSTANCES DO NOT MAKE AN AWARD OF FEES UNJUST

       The court considers the specifics of the individual case in determining whether to award

fees under FED. R. CIV. P. 37. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,

1314 (11th Cir. 2011). Rule 37(a)(5)(A) provides that if a motion to compel is granted, the court

“must” award the movant its reasonable expenses incurred in making the motion, including

                                                 6
     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 7 of 16




attorneys’ fees unless: (1) the movant filed the motion before attempting to confer; (2) “the

opposing party’s nondisclosure, response, or objection was substantially justified;” or (3) “other

circumstances make an award of expenses unjust.” Generally, the party opposing the request for

fees bears the burden of showing that special circumstances would not support the award. Hyde

& Drath v. Baker, 24 F.3d 1162, 1172 (9th Cir. 1994); see also 8B Charles Alan Wright & Arthur

R. Miller, et al., FEDERAL PRACTICE AND PROCEDURE § 2288 (3d ed.) (stating that the burden is

on the losing party to avoid the assessment of expenses and fees). Here, Ad Astra argues both that

its position was substantially justified and that other circumstances make an award of fees unjust.

        A. Substantial Justification

        “Substantially justified” within the meaning of Rule 37 means “a genuine dispute or if

reasonable people could differ as the appropriateness of the contested action.” Lester v. City of

Lafayette, Colo., 639 F. App’x 538, 542 (10th Cir. 2016) (quoting Pierce v. Underwood, 487 U.S.

552, 565 (1988)). Substantial justification does not require a high degree of justification, but rather

the position must be “justified to a degree that could satisfy a reasonable person.” Id. Ad Astra

argues that its position was substantially justified, for two primary reasons: (1) according to Ad

Astra, it made good-faith efforts to resolve the dispute by amending its response multiple times—

including providing a paragraph explaining its methodology—and by answering follow-up

questions, and (2) Ad Astra was justified in asserting its initial relevance objection because it had

a reasonable basis to believe that its selection methodology bore no basis to the claims or defenses

in this case.

        These arguments miss the mark in that they do not go to whether the position Ad Astra

took in response to the motion to compel was substantially justified. The fact that Ad Astra served

multiple deficient supplemental responses and answered follow-up questions because the



                                                  7
       Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 8 of 16




supplemental responses were deficient in no way shows that the position Ad Astra took in response

to the motion to compel was substantially justified. The same is true of Ad Astra’s relevance

objection, which Ad Astra asserted initially but had withdrawn by the time the second amended

interrogatory response was before the court. Just because a party may have asserted a substantially

justified objection on a prior discovery response at an earlier point in time does not make its

position in response to a motion to compel substantially justified when that objection was never

before the court.2 The advisory committee’s notes make clear that the issue is whether “the losing

party is substantially justified in carrying the matter to court.” See FED. R. CIV. P. 37(a)(4) advisory

committee’s note to the 1970 amendment.            In short, it was neither Ad Astra’s efforts at

supplementation, nor answers to follow-up questions, nor its relevance objection that carried the

matter to the court.

        Rather, most of the court’s ruling on the motion to compel concerned the sufficiency of Ad

Astra’s second amended interrogatory response. The court found that the bulk of this response

consisted of nonresponsive and argumentative verbiage. Ad Astra, 2020 WL 3034810, at *5. The

court offered the same opinion of this language at the discovery conference preceding the motion,

but Ad Astra nevertheless pressed forward with serving a second amended response that contained

the same problematic language but added a single paragraph of responsive information. And



   2
      The court considered the relevance of the interrogatory but did so as a threshold matter in
that all discovery must be relevant to the claims or defenses in the case. Ad Astra, 2020 WL
3034810, at *3 (“Once relevance is established, the court considers the discovery objections and
the sufficiency of the response.”). The court also noted that Ad Astra had removed its relevance
objection. Id. Ad Astra relies on Kannaday v. Ball for its finding that a relevance objection,
although overruled, was substantially justified given the nature of the documents at issue and the
claims in the case. 292 F.R.D. 640, 642 (D. Kan. 2013). But Kannaday is distinguishable because
Kannaday opines on the justification for an objection asserted in response to the motion to compel,
not on an objection asserted in a prior incarnation of a discovery response not preserved or relied
upon in the briefing before the court. See id. at 650 (addressing a relevance objection the
responding party preserved and asserted in response to the motion to compel).
                                                   8
     Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 9 of 16




although the lone responsive paragraph included some of the steps Ad Astra took to identify

consumers, the court found that it nevertheless omitted key details and steps Ad Astra took to

winnow the list of names to 50. See id. (“At best, the response is partially responsive but wholly

evasive in substance[.]”). The deficiencies in the second amended response are particularly glaring

when compared to Ad Astra’s third supplemental response after the court compelled Ad Astra to

provide a substantive response to the interrogatory.        That third supplemental response is

comprehensive and straightforward. It is what Ad Astra should have served without the need for

a motion to compel. Thus, Ad Astra has not shown that it was substantially justified in standing

by its second amended response on the motion to compel.

       Although Ad Astra seems to characterize its supplementations and willingness to answer

certain follow-up questions as grounds for relief from fees, the court disagrees. Ad Astra

unnecessarily drug its heels and ran up discovery costs without having a legally supported basis to

do so. The court already characterized these actions as amounting to a “moving-target opposition

to the interrogatory and attempt to delay and obfuscate the issues rather than to simply provide a

straightforward response,” not a meaningful attempt to work with opposing counsel to resolve a

genuine objection. See Ad Astra Recovery Servs., Inc. v. Heath, No. 18-1145-JWB-ADM, 2020

WL 3163199, at *6 (D. Kan. June 12, 2020) (denying Ad Astra’s motion to stay the discovery

order pending review).

       Considering the award of fees in light of the entire record of this dispute only reinforces

the conclusion that fees are warranted to reimburse Progrexion for a mere fraction of the time their

counsel spent attempting to obtain responsive information and to dissuade Ad Astra from engaging

in these tactics in the future. Specifically, the court held discovery conferences on Ad Astra’s

response and supplemental response on March 24, and April 24, respectively. It took up the matter



                                                 9
    Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 10 of 16




again on defendants’ motion to compel and at a hearing on the motion on May 29. And the court

took up the matter again when Ad Astra moved to stay the order so it could seek review by the

district judge. Although the court acknowledged that parties are certainly entitled to object to

discovery orders, the court declined to stay the discovery order in large part because Ad Astra had

not even identified the applicable legal standard for review, much less set forth grounds that would

meet that standard. It is certainly Ad Astra’s prerogative to aggressively litigate discovery

disputes, but it must have a supportable basis to do so. Here, Ad Astra has not demonstrated that

reasonable minds could differ about the position it took in response to the motion to compel—

largely because Ad Astra has not addressed the position it took in response to the motion to compel.

The remainder of the circumstances Ad Astra has set forth amount to unnecessary delay in this

case and do not represent that any legal position Ad Astra took in response to the motion was

substantially justified.

        B. Other Circumstances

        Ad Astra also argues that defendants’ own conduct during discovery makes an award of

fees unjust, noting that the court has ruled in Ad Astra’s favor on a number of discovery issues

raised in motions to compel and on its motion for spoliation sanctions. Ad Astra argues that even

though it has filed six motions to compel, the court has never granted fees in connection with those

motions. Ad Astra also notes that in a portion of its interrogatory response (that the court found

was nonresponsive), it offered that defendants could select an additional 50 consumers’ names for

production of files and that defendants did not take Ad Astra up on this offer.

        These arguments are frivolous. The court has and will continue to evaluate the propriety

of fee awards or other sanctions on a motion-by-motion basis. And the fact that Ad Astra offered

up another discovery mechanism does not give Ad Astra carte blanche to take unreasonable



                                                10
       Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 11 of 16




positions on this discovery dispute. These circumstances do not make an award of fees unjust as

to the motion to compel that was before the court.

III.     PROGREXION’S COUNSEL’S REQUESTED HOURS ARE REASONABLE, BUT
         ITS RATES DO NOT REFLECT THE PREVAILING MARKET RATE FOR THE
         RELEVANT COMMUNITY

         Because the court has not found that defendants filed the motion to compel before

attempting to confer in good faith; that Ad Astra’s position was substantially justified; or that other

circumstances make an award unjust, Rule 37 mandates an award of fees. See FED. R. CIV. P.

37(a)(5)(A); see also Predator Int'l, Inc. v. Gamo Outdoor USA, Inc., 793 F.3d 1177, 1182 (10th

Cir. 2015) (fees must “ordinarily be imposed to compensate the opposing party for its expense”);

Underdog Trucking, L.L.C. v. Verizon Servs. Corp., 273 F.R.D. 372, 378–79 (S.D.N.Y. 2011) (fee-

shifting is mandatory under Rule 37(a)(5) when none of the three enumerated exceptions are

present and noting that the mildest sanction available to is order reimbursement of the opposing

party for expenses caused by the failure to cooperate).

         The court must independently analyze the reasonableness of the requested attorneys’ fees.

See King v. Fleming, 899 F.3d 1140, 1155 (10th Cir. 2018) (reviewing an award of fees as a Rule

11 sanction). “The proper procedure for determining a reasonable attorneys’ fee is to arrive at a

lodestar figure by multiplying the hours [] counsel reasonably spent . . . by a reasonable hourly

rate.” Praseuth v. Rubbermaid, Inc., 406 F.3d 1245, 1257 (10th Cir. 2005); see, e.g., King, 899

F.3d at 1155; accord Case v. Unified Sch. Dist. No. 233, 157 F.3d 1243, 1249 (10th Cir. 1998);

see also, e.g., Kayhill v. Unified Gov’t of Wyandotte Cty., 197 F.R.D. 454, 459 (D. Kan. 2000)

(using the lodestar method to calculate an award of attorneys’ fees as a Rule 37 sanction).




                                                  11
    Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 12 of 16




       A. Reasonable Time Expended

       To demonstrate reasonable time expended, the party seeking fees must submit time records

reflecting all hours for which it requests compensation and how the attorneys allocated those hours

to specific tasks. Cadena v. Pacesetter Corp., 224 F.3d 1203, 1215 (10th Cir. 2000). The fee

applicant should exercise billing judgment with respect to the number of hours worked and billed.

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). Billing judgment consists of winnowing hours

actually expended down to hours reasonably expended. Praseuth, 406 F.3d at 1257.

       Progrexion has submitted its counsel’s declaration and a line-item accounting of time spent

on the motion to compel. (ECF No. 213-1.) The statement reflects the time spent by 6 attorneys

working on the motion for a combined total of 43 hours, including time spent conferring with each

other regarding the motion, as well as researching, drafting, proofreading, and cite-checking the

briefs. (Id. at 12-13.) Not included in the 43 hours is otherwise compensable time spent attempting

to confer with Ad Astra, preparing for or attending two discovery conferences involving the

interrogatory, or the time spent arguing the motion at the May 29 hearing. See Lightspeed Media

Corp. v. Smith, 830 F.3d 500, 507 (7th Cir. 2016) (“Rule 37(a) sanctions should encompass all

expenses, whenever incurred, that would not have been sustained had the opponent conducted

itself properly.” (internal quotations omitted)).

       Ad Astra argues the billing statement contains duplicative entries, noting that 6 attorneys

worked on the same motion. Ad Astra wholly ignores that Progrexion eliminated entries for 4 of

those 6 attorneys. Moreover, Ad Astra does not point to any specific entries where attorneys’

efforts overlapped. Ad Astra also makes the conclusory assertion that 29.3 hours spent on a motion

to compel is excessive. The court disagrees and find that the 29.3 hours billed on this particular

motion are wildly understated. The court bases this conclusion on the briefing on the motion to



                                                    12
    Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 13 of 16




compel itself, the fact that the motion to compel involved an important discovery dispute in a

somewhat complex RICO case with wide-ranging potential implications to defendants’ business

practices (as evidenced by Ad Astra’s months-long intransigence in providing a substantive

interrogatory response), the line-item descriptions of the activities performed, Progrexion’s

exercise of billing judgment in eliminating multiple entries appearing quite reasonable and

otherwise compensable, and not including any entries for time spent at multiple discovery

conferences regarding the interrogatory, the hearing on the motion, or the parties’ meet-and-confer

efforts. If anything, Progrexion’s 29.3 hours represents its initial attempts to compromise with Ad

Astra to avoid this motion. For whatever reason, Progrexion chose to stick with the same

discounted time on its motion seeking fees.

       Progrexion also seeks an additional $5,000 for fees incurred in filing this motion, hours

which are generally compensable. See id.; see also Case v. Unified Sch. Dist. No. 233, Johnson

Cty., 157 F.3d 1243, 1254 (10th Cir. 1998) (award of fees to the prevailing party in a civil rights

case could include work performed in preparing the application). Progrexion’s counsel’s billing

statement reflects a total of 21.5 hours expended on the motion and a projected 7 hours spent on

the reply brief. Ad Astra does not specifically address the billing statement as to these entries or

Progrexion’s request for an additional $5,000 (which would reflect billing at a rate of only $175.44

per hour). Nevertheless, the undersigned finds the entries to be reasonable and the lesser-requested

amount to be a more-than-reasonable exercise of billing judgment.

       B. Reasonable Hourly Rate

       “To determine what constitutes a reasonable rate, the district court considers the prevailing

market rate of the relevant community.” Lippoldt v. Cole, 468 F.3d 1204, 1224 (10th Cir. 2006)

(internal quotations omitted); see also Perdue v. Kenney, 559 U.S. 542 (2010) (same). The Tenth



                                                13
    Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 14 of 16




Circuit has described the relevant community as “the area in which the litigation occurs” or “the

area in which the court sits.” Ramos v. Lamm, 713 F.2d 546, 555 (10th Cir. 1983); Case, 157 F.3d

at 1256. Unless the case “is so unusual or requires such special skills that only an out-of-state

attorney possesses, the fee rates of the local area should be applied even when the lawyers seeking

fees are from another area.” Lippoldt, 468 F.3d at 1225.

       Progrexion’s billing statement reflects six attorneys working on the motion to compel

billing at rates ranging from $1,110 per hour to $580 per hour. According to Mr. Bennett’s

declaration, these rates “are within market for a complex civil ligation matter handled by a national

law firm located in Washington, D.C. and are appropriate for each attorney’s level of experience.”

(ECF No. 213-1, at 5.) But, as Ad Astra notes, the relevant community in this case is the District

of Kansas, where the litigation occurs. Progrexion has not suggested or shown a lack of skilled

attorneys practicing in this district capable of handling this type of case. Indeed, a number of local

practitioners do. But Ad Astra does not suggest or provide evidence of what it contends is the

relevant market rate. Rather, Ad Astra seems to suggest that the court should not award fees at all

because Progrexion has not presented evidence establishing the relevant market rate.

       However, as explained above, Rule 37(a)(5) mandates an award of fees under the

circumstances. See also Centennial Archaeology, Inc. v. AECOM, Inc., 688 F.3d 673, 678-80

(10th Cir. 2012) (stating that Rule 37(a)’s fee provisions are meant to deter a party from bring to

the court “frivolous requests for discovery or objections” and noting that the rule often requires

the imposition of fees under certain circumstances). Moreover, although the court must consider

the parties’ evidence of the prevailing market rates, in the absence of adequate evidence the court

may “in its discretion, use other relevant factors, including its own knowledge, to establish the

rate.” Lippoldt, 468 F.3d at 1225; see also Los Alamos Nat’l Bank, N.A. v. Fid. Bank, No. 1:18-



                                                 14
    Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 15 of 16




CV-00613-KG-JHR, 2019 WL 4816692, at *4 (D.N.M. Oct. 1, 2019) (awarding fees to a

prevailing party on a motion to compel and relying on the court’s own knowledge and other factors

where the application for fees did not include a discussion of reasonable market rates). Here, the

record reveals a lack of evidence establishing the relevant market rate. Therefore, the court will

rely on its own knowledge to set counsel’s rates.3

       The undersigned has reviewed the credentials of the attorneys working on the motion to

compel, as listed on their law firm’s website.4 Based on this limited information and the court’s

own knowledge of local market rates, the court finds that a blended hourly rate of $500 represents

a reasonable local market rate for a team lawyers of reasonable comparable skill, experience, and

reputations, performing similar work within the District of Kansas.5 The blended hourly rate also

reflects that attorneys billing only 29.3 hours of time on the underlying discovery motion would

represent efficient and skilled litigators who would merit a rate on the higher end of reasonable.

Therefore, the court awards a blended hourly rate of $500 for the 29.3 hours of time billed for the

briefing on the motion to compel. The court also approves Progrexion’s request of $5,000 for the

briefing on this motion, which represents a projected 28.5 hours expended on the briefing of this

motion at a rate of $175.44 per hour.



   3
      Prior to taking the bench in March 2019, the undersigned was a partner at a large Kansas
City law firm with a national practice representing mostly Fortune 100 clients in complex, high-
value cases.
    4
      WILLIAMS & CONNOLLY LLP, https://www.wc.com/Attorneys (last visited July 22, 2020).
    5
      Because of the limited information provided in the briefing and publicly available on the firm
website about the individual attorneys working on the motion on compel, the undersigned finds
that a blended hourly rate (as opposed to assigning projected market rates for each attorney based
on scant information) provides a more accurate and fair way to establish the prevailing market rate
under these circumstances. See League of Women Voters of Pennsylvania v. Commonwealth of
Pennsylvania, 921 F.3d 378, 387 (3d Cir. 2019) (finding no error in the district court’s use of a
blended hourly rate in a case where the court reduced rates billed by Washington, D.C. lawyers to
reflect the prevailing local rate in Philadelphia).

                                                15
      Case 6:18-cv-01145-JWB-ADM Document 223 Filed 07/29/20 Page 16 of 16




IV.     CONCLUSION

        Because none of the enumerated exceptions set out in Rule 37(a)(5) are present, the rule

mandates an award of attorney fees. To that end, the court awards Progrexion fees in the amount

of $19,650, which represents $ 14,650 for briefing on the motion to compel (29.3 hours billed at a

rate of $500 per hour) plus $5,000 for the present motion (28.5 projected hours at a rate of

$175.44). Ad Astra shall tender payment to Progrexion by August 12, 2020, and shall file a notice

of compliance upon making the payment.

        IT IS THEREFORE ORDERED that Defendants’ Motion Seeking Attorneys’ Fees (ECF

No. 212) is granted in part and denied in part. The court awards Progrexion its reasonable

attorneys’ fees in the amount of $19,650.

        IT IS SO ORDERED.

        Dated July 29, 2020, at Topeka, Kansas.

                                                            s/ Angel D. Mitchell
                                                            Angel D. Mitchell
                                                            U.S. Magistrate Judge




                                               16
